                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   STATESVILLE DIVISION
                                      5:19-cv-00026-FDW

TEON JAMELL WILLIAMS,                     )
                                          )
      Petitioner,                         )
                                          )
vs.                                       )                           ORDER
                                          )
KENNETH LASSITER,                         )
                                          )
      Respondent.                         )
__________________________________________)

       THIS MATTER is before the Court upon pro se Petitioner Teon Jamell Williams’s

Motion to Challenge Jurisdiction (Doc. No. 12) and “Motion to Compel, etc.” (Doc. No. 16).

       Petitioner has filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

raising five grounds for relief. (Doc. No. 1.) Respondent has filed a Motion for Summary

Judgment. (Doc. No. 7.) Eighty days after Respondent filed the summary judgment motion,

Petitioner filed his Motion to Challenge Jurisdiction (Doc. No. 12), which the Court construes as

a motion to amend his § 2254 Petition to add a ground for relief.

       Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that “a party may amend

its pleading only with the opposing party's written consent or the court's leave[, and that t]he

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Respondent

opposes Petitioner’s Motion (Doc. No. 13). “A district court may deny a motion to amend when

the amendment would be prejudicial to the opposing party, the moving party has acted in bad

faith, or the amendment would be futile.” Equal Rights Center v. Niles Bolton Assoc., 602 F.3d

597, 604 (4th Cir. 2010).

       Here, amendment to add Petitioner’s proposed ground for relief would be futile. Rule



                                                     1
2(c) of the Rules Governing Section 2254 Cases in the United States District Courts requires that

a habeas petition specify the ground for relief and state the facts supporting the ground for relief

raised. Rules Governing § 2254 Cases, Rule 2(c)(1)-(2), 28 U.S.C.A. foll. § 2254. In his

Motion, Petitioner quotes several cases that stand for the principle that subject matter jurisdiction

cannot be waived and can be challenged at any time. He also quotes Rule 1 of the Federal Rules

of Civil Procedure and lists three presumptions in the form of questions: 1) “Is it presumed that

my body is a vessel under Title 18 U.S.C. 79(1)?”; 2) “Is it a presumption that social security

insurance contract bound the defendant into the ‘special maritime jurisdiction’?”; and 3) “Is it

presumed that the defendant was engage in interstate commerce?”. (Doc. No. 12 at 2.)

Although, Petitioner ostensibly challenges subject matter jurisdiction, he does not specify

whether he is challenging the State court’s or this Court’s jurisdiction to enter judgment,

although, presumably, it is the former. Moreover, he does not identify the basis upon which he

challenges the court’s(’) subject matter jurisdiction or allege any supporting facts to support his

challenge. To the extent Petitioner believes he is challenging either court’s subject matter

jurisdiction to enter judgment against him based upon admiralty or maritime law, such a

challenge is patently frivolous.

       In sum, Petitioner’s motion to amend his § 2254 Petition to add this claim would be futile

as it fails to comply with Rule 2(c) of the Rules Governing Section 2254 Petitions, fails to state

an identifiable claim for relief, and/or is frivolous. Accordingly, the Motion shall be denied.

       Petitioner’s “28 US.C. § 2254 Notice/Motion & Treaty to Compel, Status Correction,

Customs; Expediency of Expatriate of the Said Body of the Afro-Asiatic From the United States,

its Constitutions and Dept. of N.C. Public Safety and Repatriate, and Incorporate Memorandum

of Law, Recognition of Law” (Doc. No. 16) seeks to compel his release from State custody



                                                     2
because, as the Court understands it, the State of North Carolina violated a treaty between it and

Petitioner. The Motion shall be denied as frivolous.

       IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Challenge Jurisdiction

(Doc. No. 12), which the Court construes as a motion to amend the § 2254 Petition, is DENIED,

and Petitioner’s “Motion to Compel, etc.” (Doc. No. 16) is DENIED.




                                                                    Signed: April 2, 2020




                                                    3
